     Case 20-90002-AKM-11      Doc 50 Filed 03/19/20 EOD 03/19/20 16:23:13   Pg 1 of 1
                              SO ORDERED: March 19, 2020.




                              ______________________________
                              Andrea K. McCord
                              United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                SGENERIC (rev 10/2019)
                               Southern District of Indiana
                              121 W. Spring St., Rm. 110
                                 New Albany, IN 47150
In re:

Affordable Towing & Recovery, Inc.,                    Case No. 20−90002−AKM−11
             Debtor.

                          ORDER APPROVING AGREED ENTRY

An Agreed Entry Resolving Debtor's Objection to Eastern Funding LLC's Motion for
Relief from the Automatic Stay and Abandonment or, Alternatively, for Adequate
Protection was filed on March 19, 2020, by Debtor Affordable Towing & Recovery, Inc.
and Creditor Eastern Funding LLC.

IT IS ORDERED that the Agreed Entry Resolving Debtor's Objection to Eastern Funding
LLC's Motion for Relief from the Automatic Stay and Abandonment or, Alternatively, for
Adequate Protection is APPROVED.

The Clerk's Office will distribute this order.

                                                 ###
